Case 2:19-cv-15588-ES-ESK Document 32 Filed 02/11/21 Page 1 of 2 PageID: 323




                           UNITED STATES DISTRICT COURT
                              DISTRICT OF NEW JERSEY


WILLIAM TYRELL HEYWARD BEY,

                      Plaintiff,
                                                Civ. No. 19-15588 (ES) (ESK)
                      v.
                                                            ORDER
CHANEL JOHNSON, et al.,

                    Defendants.


MCNULTY, DISTRICT JUDGE

      THIS MATTER having come before the court on the motion of

defendants Chanel Johnson and Ronald Fusco (DE 30) to dismiss pursuant to

Federal Rule of Civil Procedure 37; and

      IT APPEARING that plaintiff has not responded to the motion; and

      IT APPEARING that the Hon. Edward Kiel, U.S. Magistrate Judge, to

whom the motion to dismiss was referred, has carefully analyzed the case and

filed a Report and Recommendation (“R&R”) that the motion to dismiss be

granted, that the amended complaint be dismissed without prejudice, and that

plaintiff be given 30 days to show cause why the amended complaint should

not be dismissed with prejudice (DE 31); and

      IT APPEARING that no objection to the R&R has been filed within 14

days or thereafter, see Fed. R. Civ. P. 72(b); L. Civ. R. 72.1c(2); and

      IT APPEARING that the motion to dismiss is based on plaintiff’s failure

to provide discovery and comply with the Court’s November 12, 2020 Order

directing Plaintiff to respond to certain discovery; and
Case 2:19-cv-15588-ES-ESK Document 32 Filed 02/11/21 Page 2 of 2 PageID: 324




      IT APPEARING that, Judge Kiel evaluated the motion to dismiss under

Federal Rule of Civil Procedure 41(b) and soundly concluded that the Poulis

factors warranted dismissal of the amended complaint; and

      the matter having been reassigned to me for purposes of this motion, and

the Court finding itself in substantial agreement with, and therefore adopting,

Judge Kiel’s cogent and well-reasoned R&R;

      IT IS this 11th day of February 2021,

      ORDERED that the R&R is AFFIRMED pursuant to 28 U.S.C. § 636 and

Fed. R. Civ. P. 72(b)(3) 1; and is further

      ORDERED that the motion to dismiss (DE 30) is GRANTED, and

plaintiff’s amended complaint is dismissed without prejudice; and it is further

      ORDERED that plaintiff shall have 30 days from entry of this Order to

show cause why the amended complaint should not be dismissed with

prejudice; and it is further

      ORDERED that the pending motion to dismiss (DE 21) pursuant to

Federal Rule 12(b)(6) shall be ADMINISTRATIVELY TERMINATED.



                                                      /s/ Kevin McNulty


                                                      Kevin McNulty, U.S.D.J.




1      “A judge of the court may accept, reject, or modify, in whole or in part, the
findings or recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1);
see also U.S. v. Raddatz, 447 U.S. 667, 680 (1980) (stating that the district court judge
has broad discretion in accepting or rejecting the magistrate’s recommendation).
                                             2
